
	

113 HR 5323 IH: Medical Leave for Veterans Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5323
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Butterfield (for himself, Mr. Lynch, Mr. Jones, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To provide leave to certain new employees who are veterans with a service-connected disability
			 rated at 30 percent or more for purposes of undergoing medical treatment
			 for such disability, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Medical Leave for Veterans Act of 2014.
		2.Additional leave for certain employees who are disabled veterans
			(a)Regulation requiredNot later than 6 months after the date of enactment of this Act, the Secretary of Veterans Affairs
			 shall issue such regulations as are necessary to provide for, in addition
			 to any existing leave program, the following:
				(1)During the 12-month period beginning on the first day of employment, any employee who is a veteran
			 with a service-connected disability rated at 30 percent or more is
			 entitled to leave, without loss or reduction in pay, for purposes of
			 undergoing medical treatment for such disability for which sick leave
			 could regularly be used.
				(2)
					(A)The leave credited to an employee under paragraph (1) may not exceed 104 hours.
					(B)Any leave credited to an employee pursuant to paragraph (1) that is not used during the 12-month
			 period described in such paragraph may not be carried over and shall be
			 forfeited.
					(3)In order to verify that leave credited to an employee pursuant to paragraph (1) is used for
			 treating a service-connected disability, such employee shall submit to the
			 Secretary certification, in such form and manner as the Secretary may
			 prescribe, that such employee used such leave for purposes of being
			 furnished treatment for such disability by a health care provider.
				(b)DefinitionsIn this section—
				(1)the term employee means any employee appointed under chapter 73 or 74 of title 38, United States Code;
				(2)the term service-connected has the meaning given such term in section 101(16) of such title; and
				(3)the term veteran has the meaning given such term in section 101(2) of such title.
				(c)ApplicationThe regulations required under subsection (a) shall apply with respect to any employee hired on or
			 after the date that is one year after the date of enactment of this Act.
			
